Citation Nr: 0415419	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for avascular necrosis with 
total bilateral hip arthroplasty as secondary to a service-
connected heel condition.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee. 
Oklahoma.  In September 2003 the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
avascular necrosis with total bilateral hip arthroplasty as 
secondary to a service-connected heel condition.  The claim 
was recently denied based on a VA consult opinion in which it 
was opined that the bilateral hip disability was the result 
of the veteran's prolonged steroid use for another medical 
condition.  [See VA report dated in March 2002.]  

It is noted that the claims file includes contradictory 
opinions as to the nature and etiology of the veteran's hip 
disorder.  Specifically, the claims file includes two private 
examiners' opinions which support the veteran's claim.  These 
opinions argue that the root causes of the veteran's hip 
problems stem from the feet.  They assert that the right heel 
fracture caused years of weight imbalance and resulted in the 
hip condition.  [See December 2001 statement by Eric E.  
Frische, M.D., and undated statement by Hospicio S. 
Hernandez, M.D., added to the record in February 2002.]

Another private physician, R. F. Hay, M.D., who treated the 
veteran for gastrointestinal problems in the mid 1980s, 
reports in a May 2002 statement that it is highly unlikely 
that the short period of time that the claimant used steroids 
(5 months) would result in significant necrosis.  

The record contains private treatment records from the mid 
1980s reflecting steroid treatment.  The claims file also 
includes reference to steroid treatment by VA beginning in 
1986.  However, VA records from 1986 through 1995 are not of 
record.  

As the record contains differing medical opinions as to the 
dosages and duration of steroid therapy and as to the cause 
of the veteran's bilateral hip disability, the Board 
concludes that additional evidentiary development is 
necessary.  An attempt should be made to obtain all private 
and VA treatment records not already of record.  Then, a 
review of the entire claims file should be made by a 
specialist to determine the nature and extent of the 
veteran's avascular necrosis.  

VA's duty to assist the includes obtaining medical records in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the claim is remanded for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC attempt to obtain copies of 
pertinent treatment records to include 
treatment at a VA facility in the mid 
1980s through 1995.  If the AMC is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  After completion of # 1& 2 above, the 
record should be forwarded to a VA 
physician who should review the record 
and provide an opinion to determine the 
nature and etiology of avascular necrosis 
of the hips.  The examiner should review 
the record, to include the service 
medical records and post service 
treatment records and provide an opinion 
as to whether it is as least as likely as 
not that the veteran's bilateral 
avascular necrosis is secondary to a 
service-connected right heel disorder 
rather than to another etiology, to 
include the use of steroid medication 
prescribed for Crohn's disease.  The 
report of the examination should include 
a complete rationale for all opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




